Title: From John Adams to John Armstrong, Jr., 14 March 1813
From: Adams, John
To: Armstrong, John, Jr.



Sir
Quincy March 14 1813

I understand that the Reverend Mr Henry Colman, the worthy Minister of a very respectable congregation in the town of Hingham in my neighbourhood has it in contemplation to write to the government in favour of his brother who wishes to be a candidate for a commission in the Army. As the brother is unknown to me, I can say nothing of my own knowledge concerning his character or qualifications. But with the clergyman I have a very agreeable acquaintance, & know him to be one of the most esteemed and beloved of the regular settled Clergymen in this part of the country: very studious and inquisitive of a  large and liberal mind, a benevolent and generous heart, amiable pleasing manners and in every respect an unsullied and unsuspected moral and religious character. In letters taste and sense inferior to very few if any of his Cloth in this country. I have therefore no hesitation in saying, that in my opinion the government may safely repose entire confidence in any representation he may make concerning his brother, I am Sir very respectfully,
Your most obedient ServantJohn Adams
